DETAILED ACTION
Claims 1-11 and 14-19 are pending in this application. Claims 12-13 and 20 are canceled, their subject matter having been incorporated into the independent claims, along with clarifying amendments. Claim 5 has also been amended to recited “maintain the increased regenerative braking torque” (lines 12-13) which was not previously recited in any original claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. However, Applicant's arguments filed 11/3/2021 remain pertinent. They have been fully considered but they are not persuasive.
Applicant argues that “At time t4 in Figure 5 of Martin, which is relied on for the original 35 USC 103 rejection, there is a corresponding decrease in regenerative braking torque along with the decrease in vehicle speed, not an increase of regenerative braking torque, which is required by the claims of the current application” (emphasis in remarks, bottom of page 7).
Examiner respectfully disagrees. The claim recites “(i) vehicle speed decreasing to less than the desired vehicle speed as a result of the increased regenerative braking torque” (lines 22-23). Examiner acknowledges that time t14 in Fig. 5 shows a decrease in regenerative braking torque at the same time as the decrease in vehicle speed. However, Examiner does not intend to suggest (nor does it make sense) that the speed decreases “as a result of” decreased regenerative braking torque. Rather the claim mapping in the rejection is intended to show that the “vehicle speed decreasing to less than the desired vehicle speed” at t14 is “a result of” the increased regenerative braking torque that occurred earlier in the timeline (e.g. around t13). Therefore Examiner maintains that this causal relationship is disclosed by Martin.
Applicant argues that “the controlled output of triggering limitations (i) and (ii) requires a decrease in regenerative braking torque and a resulting increase in vehicle speed, which is not illustrated in either Martin or Yamamoto” (bottom of page 7 to top of page 8).
Examiner respectfully disagrees. Martin clearly discloses in [0072] that “in response to a sudden decrease in vehicle speed at t14, an amount of regenerative braking torque…may be temporarily decreased while the transmission gear is maintained or upshifted” (emphasis added)). See also [0064] for similar disclosure. In other words, braking control responds to changes in speed in order to drive the vehicle speed toward the predetermined speed. Furthermore, as indicated in Figure 5, once braking is decreased (i.e. in the time immediately before t14), the speed increases in the time that follows (i.e. in the time immediately after t14) as a result of the decreased braking. Therefore Examiner maintains that this causal relationship is disclosed by Martin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493 A1) in view of Nefcy et al. (US 2017/0247027 A1) and Yamamoto et al. (US 2003/0186778 A1).
Regarding claim 1, Martin discloses a vehicle (Fig. 1) comprising: 
an electric machine (electric motor 50) configured to recharge a battery and to slow the vehicle via regenerative braking ([0015]); 
an automatic transmission (transmission 44) disposed between the electric machine and at least one drive wheel (Fig. 1) and configured to shift between a plurality of gears ([0014]); and 
a controller (controller 12, [0036]) programmed to, 
in response to release of an accelerator pedal at a first vehicle speed ([0041]) and a subsequent increase in vehicle speed while the accelerator pedal is released (Fig. 5: speed increase immediately after time t11), increase a regenerative braking torque to decrease vehicle speed and drive vehicle speed toward a desired vehicle speed (Fig. 5: regenerative braking torque increases at t12 in response to rise in vehicle speed), 
in response to vehicle speed decreasing to the desired vehicle speed via regenerative braking (Fig. 5: speed decreases immediately after t12 as a result of increased regenerative braking) after the subsequent increase in vehicle speed (Fig. 5: t12 is after t11), control regenerative braking torque to maintain vehicle speed at the desired vehicle speed (Fig. 5: regenerative braking torque between t12 and t13, [0069]), 
in response to regenerative braking torque reaching a maximum value (Fig. 5: regenerative braking torque reaches a maximum value at time t13) and vehicle speed being greater than the desired vehicle speed (Fig. 5: at t13, vehicle speed is greater than the previously maintained/“desired” speed) after the subsequent increase in vehicle speed (Fig. 5: t13 is after t11), downshift the transmission to decrease vehicle speed and drive vehicle speed toward the desired speed (Fig. 5: at t13, the transmission is downshifted from gear_2 to gear_1; further explained in [0072]), 
in response to […] vehicle speed being greater than the desired vehicle speed (Fig. 5: at t13, vehicle speed is greater than the previously maintained/“desired” speed) after the subsequent increase in vehicle speed (Fig. 5: t13 is after t11), downshift the transmission to decrease vehicle speed and drive vehicle speed toward the desired speed (Fig. 5: at t13, the transmission is downshifted from gear_2 to gear_1; further explained in [0072]), 
in response to (i) vehicle speed decreasing to less than the desired vehicle speed (Fig. 5: at time t14, speed decreases below the previously maintained/“desired” speed) as a result of the increased regenerative braking torque (Fig.5: increased regenerative braking torque is applied at t13 to cause a reduction in speed; Examiner submits that the speed dropping below the desired speed at t14 is a result of the speed reduction caused by increased regenerative braking at t13) and after the subsequent increase in vehicle speed (Fig. 5: t14 is after t11) and (ii) the transmission not being in the highest gear (Fig. 5: transmission is not in the highest gear at time t13-t14), upshift the transmission to increase vehicle speed and drive vehicle speed toward the desired vehicle speed ([0072]: “in response to a sudden decrease in vehicle speed at t14, …the transmission gear is maintained or upshifted” (emphasis added); Examiner acknowledges that Fig. 5 depicts the upshift from gear_1 to gear_2 before t14. However, the text disclosure clearly indicates that the upshift occurs “in response to a sudden decrease in vehicle speed at t14”), 2Serial No. 16/545,111Atty. Dkt. No. 84180188 Reply to Office Action of September 3, 2021 
in response to (i) vehicle speed decreasing to less than the desired vehicle speed (Fig. 5: at time t14, speed decreases below the previously maintained/“desired” speed) as a result of the increased regenerative braking torque (Fig.5: increased regenerative braking torque is applied at t13 to cause a reduction in speed; Examiner submits that the speed dropping below the desired speed at t14 is a result of the speed reduction caused by increased regenerative braking at t13) and after the subsequent increase in vehicle speed (Fig. 5: t14 is after t11) […], maintain the transmission in the [current] gear and decrease regenerative braking torque to increase vehicle speed and drive vehicle speed toward the desired vehicle speed ([0072]: “in response to a sudden decrease in vehicle speed at t14, an amount of regenerative braking torque…may be temporarily decreased while the transmission gear is maintained or upshifted” (emphasis added)), and 
in response to a next engagement of the accelerator pedal after the release of the accelerator pedal, suspend regenerative braking torque and control vehicle speed based on a position of the accelerator pedal ([0055]).  
Martin discloses a “desired SOC 514” ([0073]) but does not disclose that the transmission downshift is “in response to a state of charge of the battery exceeding a limit”. However, Nefcy teaches this limitation ([0007], [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to downshift in response to the battery SOC exceeding a charge limit as taught by Nefcy in order to replace the running resistance caused by regenerative braking with running resistance caused by the drivetrain (Nefcy [0007], [0045]), thereby protecting the battery from overcharging and prolonging battery life.
Martin also does not disclose maintaining the transmission in the “highest” gear in response to “(ii) the transmission being in the highest gear”. However, Yamamoto teaches this limitation ([0058], Fig. 5 time a-d). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Martin by causing the transmission to be in the highest gear after the driver closes the throttle as taught by Yamamoto (as would occur when the vehicle begins a coasting descent) in order to reduce energy consumption by the engine brake so that the regenerative energy increases (Yamamoto [0058]), thereby maximizing the regenerative charge.
Regarding claim 2, modified Martin teaches the vehicle of claim 1, and Martin also discloses that the desired vehicle speed is equal to the first vehicle speed ([0055]).  
Regarding claim 8, modified Martin teaches the vehicle of claim 5 and Martin also discloses a battery (battery 46), wherein the electric machine is configured to recharge a battery during regenerative braking ([0015]) and, wherein the controller is further programmed to, in response to […] vehicle speed being greater than the desired vehicle speed (Fig. 5: at t13, vehicle speed is greater than the previously maintained/“desired” speed) after the subsequent increase in vehicle speed (Fig. 5: t13 is after t11), downshift the transmission to decrease vehicle speed and drive vehicle speed toward the desired vehicle speed (Fig. 5: at t13, the transmission is downshifted from gear_2 to gear_1; further explained in [0072]).  
Martin discloses a “desired SOC 514” ([0073]) but does not disclose that the transmission downshift is “in response to a state of charge of the battery exceeding a limit”. However, Nefcy teaches this limitation ([0007], [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to downshift in response to the battery SOC exceeding a charge limit as taught by Nefcy in order to replace the running resistance caused by regenerative braking with running resistance caused by the drivetrain (Nefcy [0007], [0045]), thereby protecting the battery from overcharging and prolonging battery life.
Regarding claim 17, modified Martin teaches the method of claim 14 and Martin also discloses, in response to […] vehicle speed being greater than the desired vehicle speed (Fig. 5: at t13, vehicle speed is greater than the previously maintained/“desired” speed) after the subsequent increase in vehicle speed (Fig. 5: t13 is after t11), downshifting the transmission to decrease vehicle speed and drive vehicle speed toward the desired vehicle speed (Fig. 5: at t13, the transmission is downshifted from gear_2 to gear_1; further explained in [0072]).  
Martin discloses a “desired SOC 514” ([0073]) but does not disclose that the transmission downshift is “in response to a state of charge of the battery exceeding a limit”. However, Nefcy teaches this limitation ([0007], [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to downshift in response to the battery SOC exceeding a charge limit as taught by Nefcy in order to replace the running resistance caused by regenerative braking with running resistance caused by the drivetrain (Nefcy [0007], [0045]), thereby protecting the battery from overcharging and prolonging battery life.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493 A1) in view of Nefcy et al. (US 2017/0247027 A1), Yamamoto et al. (US 2003/0186778 A1), and Tao et al. (US 2020/0031340 A1).
Regarding claim 3, modified Martin teaches the vehicle of claim 1, but Martin, as modified, does not teach that the desired vehicle speed is “based on a weighted average between the first vehicle speed and a roadway speed limit”. However, Tao teaches that the average of a vehicle’s current speed and a roadway speed limit may be used as a threshold to determine if the vehicle should change speeds ([0066], Fig. 8 steps 820-835) and that the new speed may be “based on the current speed of the [vehicle], [and] the speed limit” ([0113]). Examiner submits that “an average” reads on “a weighted average” where the weights are equal. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by changing a desired vehicle speed based on a threshold that is the average of a vehicle’s speed and the speed limit as taught by Tao ([0066], Fig. 8). Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by setting the desired vehicle speed based on an average of the vehicle’s speed and speed limit as suggested by Tao ([0113)). Such modifications would be a simple matter of design choice, since Applicant has not disclosed that the desired vehicle speed is based on a weighted average between the first vehicle speed and a roadway speed limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well if the desired speed were based on some other value.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493 A1) in view of Nefcy et al. (US 2017/0247027 A1), Yamamoto et al. (US 2003/0186778 A1), and Ito et al. (US 2019/0241174 A1).
Regarding claim 4, modified Martin teaches the vehicle of claim 1, and Martin also discloses that the controller is configured to drive vehicle speed toward the first vehicle speed after the subsequent increase in vehicle speed (see rejection of claim 1), but Martin as modified does not teach “in response to vehicle acceleration exceeding a threshold”. However, Ito teaches this limitation (Fig. 15 and [0120]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control speed in response to excessive acceleration as taught by Ito in order to reduce passenger discomfort (Ito [0120)).

Claims 5-7, 9, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493 A1) in view of Yamamoto et al. (US 2003/0186778 A1).
Regarding claim 5, Martin discloses a vehicle (Fig. 1) comprising: 
an electric machine (electric motor 50) configured to slow the vehicle via regenerative braking ([0015]);
an automatic transmission (transmission 44) that is configured to transfer power between the electric machine and at least one drive wheel ([0014]); and 
a controller (controller 12, [0036]) programmed to, 
in response to release of an accelerator pedal at a first vehicle speed ([0041]) and a subsequent increase in vehicle speed while the accelerator pedal is released (Fig. 5: speed increase immediately after time t11), increase a regenerative braking torque to decrease vehicle speed and drive vehicle speed toward a desired vehicle speed (Fig. 5: regenerative braking torque increases at t12 in response to rise in vehicle speed), 
in response to (i) vehicle speed decreasing to less than the desired vehicle speed  (Fig. 5: at time t14, speed decreases below the previously maintained/“desired” speed) as a result of the increased regenerative braking torque (Fig.5: increased regenerative braking torque is applied at t13 to cause a reduction in speed; Examiner submits that the speed dropping below the desired speed at t14 is a result of the speed reduction caused by increased regenerative braking at t13) and after the subsequent increase in vehicle speed (Fig. 5: t14 is after t11) and (ii) the transmission not being in the highest gear (Fig. 5: transmission is not in the highest gear at time t13-t14), […] upshift the transmission to increase vehicle speed and drive vehicle speed toward the desired vehicle speed ([0072]: “in response to a sudden decrease in vehicle speed at t14, …the transmission gear is maintained or upshifted” (emphasis added); Examiner acknowledges that Fig. 5 depicts the upshift from gear_1 to gear_2 before t14. However, the text disclosure clearly indicates that the upshift occurs “in response to a sudden decrease in vehicle speed at t14”), 
in response to (i) vehicle speed decreasing to less than the desired vehicle speed (Fig. 5: at time t14, speed decreases below the previously maintained/“desired” speed) as a result of the increased regenerative braking torque (Fig.5: increased regenerative braking torque is applied at t13 to cause a reduction in speed; Examiner submits that the speed dropping below the desired speed at t14 is a result of the speed reduction caused by increased regenerative braking at t13) and after the subsequent increase in vehicle speed (Fig. 5: t14 is after t11) […], maintain the transmission in the [current] gear and decrease regenerative braking torque to increase vehicle speed and drive vehicle speed toward the desired vehicle speed ([0072]: “in response to a sudden decrease in vehicle speed at t14, an amount of regenerative braking torque…may be temporarily decreased while the transmission gear is maintained or upshifted” (emphasis added)), and 
in response to a next engagement of the accelerator pedal after the release of the accelerator pedal, suspend regenerative braking torque and control vehicle speed based on a position of the accelerator pedal ([0055]).  
Martin does not explicitly disclose “maintain3Serial No. 16/545,111Atty. Dkt. No. 84180188Reply to Office Action of September 3, 2021 the increased regenerative braking torque” when upshifting the transmission. However, the text of Martin’s disclosure reads “in response to a sudden decrease in vehicle speed at t14, an amount of regenerative braking torque…may be temporarily decreased while the transmission gear is maintained or upshifted” ([0072], emphasis added). This phrasing indicates that, at least in this example, the decrease in regenerative braking torque is optional. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin to maintain the increased regenerative braking (instead of temporarily decreasing it) in order to continue leveraging the increased regeneration for charging the battery (Martin [0073]).
Martin does not disclose maintaining the transmission in the “highest” gear in response to “(ii) the transmission being in the highest gear”. However, Yamamoto teaches this limitation ([0058], Fig. 5 time a-d). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Martin by causing the transmission to be in the highest gear after the driver closes the throttle as taught by Yamamoto (as would occur when the vehicle begins a coasting descent) in order to reduce energy consumption by the engine brake so that the regenerative energy increases (Yamamoto [0058]), thereby maximizing the regenerative charge.
Regarding claim 6, modified Martin teaches the vehicle of claim 5, and Martin also discloses that the controller is further programmed to, in response to vehicle speed decreasing to the desired vehicle speed via regenerative braking (Fig. 5: speed decreases immediately after t12 as a result of increased regenerative braking) after the subsequent increase in vehicle speed (Fig. 5: t12 is after t11), control regenerative braking torque to maintain vehicle speed at the desired vehicle speed (Fig. 5: regenerative braking torque between t12 and t13, [0069]).  
Regarding claim 7, modified Martin teaches the vehicle of claim 5 and Martin also discloses an automatic transmission (transmission 44) that is configured to transfer power between the electric machine and at least one drive wheel (Fig. 1, [0014]), wherein the controller is further programmed to, in response to regenerative braking torque reaching a maximum value (Fig. 5: regenerative braking torque reaches a maximum value at time t13) and vehicle speed being greater than the desired vehicle speed (Fig. 5: at t13, vehicle speed is greater than the previously maintained/“desired” speed) after the subsequent increase in vehicle speed (Fig. 5: t13 is after t11), downshift the transmission to decrease vehicle speed and drive vehicle speed toward the desired vehicle speed (Fig. 5: at t13, the transmission is downshifted from gear_2 to gear_1; further explained in [0072]).  
Regarding claim 9, modified Martin teaches the vehicle of claim 5, and Martin also discloses that the desired vehicle speed is equal to the first vehicle speed ([0055]).  
Regarding claim 14, Martin teaches a regenerative braking control method for a vehicle comprising: 
releasing an accelerator pedal at a desired vehicle speed ([0041]); 
detecting a subsequent increase in vehicle speed from the desired vehicle speed while the accelerator pedal is released (Fig. 5: speed increase immediately after time t11); 
in response to detecting the subsequent increase in vehicle speed, increasing a regenerative braking torque to decrease vehicle speed and drive vehicle speed toward the desired vehicle speed (Fig. 5: regenerative braking torque increases at t12 in response to rise in vehicle speed);
in response to (i) vehicle speed decreasing to less than the desired vehicle speed (Fig. 5: at time t14, speed decreases below the previously maintained/“desired” speed) as a result of the increased regenerative braking torque (Fig.5: increased regenerative braking torque is applied at t13 to cause a reduction in speed; Examiner submits that the speed dropping below the desired speed at t14 is a result of the speed reduction caused by increased regenerative braking at t13) and after the subsequent increase in vehicle speed (Fig. 5: t14 is after t11) […], maintain the transmission in the [current] gear and decrease regenerative braking torque to increase vehicle speed and drive vehicle speed toward the desired vehicle speed ([0072]: “in response to a sudden decrease in vehicle speed at t14, an amount of regenerative braking torque…may be temporarily decreased while the transmission gear is maintained or upshifted” (emphasis added)); and 
in response to a next engagement of the accelerator pedal after the releasing the accelerator pedal, suspending regenerative braking torque and controlling vehicle speed based on a position of the accelerator pedal ([0055]).  
Martin does not disclose maintaining the transmission in the “highest” gear in response to “(ii) a transmission being in the highest gear”. However, Yamamoto teaches this limitation ([0058], Fig. 5 time a-d). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Martin by causing the transmission to be in the highest gear after the driver closes the throttle as taught by Yamamoto (as would occur when the vehicle begins a coasting descent) in order to reduce energy consumption by the engine brake so that the regenerative energy increases (Yamamoto [0058]), thereby maximizing the regenerative charge.
Regarding claim 15, modified Martin teaches the method of claim 14 and Martin also discloses, in response to vehicle speed decreasing to the desired vehicle speed via regenerative braking (Fig. 5: speed decreases immediately after t12 as a result of increased regenerative braking) after the 5Serial No. 16/545,111Atty. Dkt. No. 84180188 Reply to Office Action of September 3, 2021 subsequent increase in vehicle speed (Fig. 5: t12 is after t11), controlling regenerative braking torque to maintain vehicle speed at the desired vehicle speed (Fig. 5: regenerative braking torque between t12 and t13, [0069]).  
Regarding claim 16, modified Martin teaches the method of claim 14 and Martin also discloses, in response to regenerative braking torque reaching a maximum value (Fig. 5: regenerative braking torque reaches a maximum value at time t13) and vehicle speed being greater than the desired vehicle speed (Fig. 5: at t13, vehicle speed is greater than the previously maintained/“desired” speed) after the subsequent increase in vehicle speed (Fig. 5: t13 is after t11), downshifting the transmission to decrease vehicle speed and drive vehicle speed toward the desired vehicle speed  (Fig. 5: at t13, the transmission is downshifted from gear_2 to gear_1; further explained in [0072]).  
Regarding claim 19, modified Martin teaches the method of claim 14 and Martin also discloses, in response to (i) vehicle speed decreasing to less than the desired vehicle speed (Fig. 5: at time t14, speed decreases below the previously maintained/“desired” speed) via the increased regenerative braking torque (Fig.5: increased regenerative braking torque is applied at t13 to cause a reduction in speed; Examiner submits that the speed dropping below the desired speed at t14 is a result of the speed reduction caused by increased regenerative braking at t13) after the subsequent increase in vehicle speed (Fig. 5: t14 is after t11) and (ii) and the transmission not being in the highest gear (Fig. 5: transmission is not in the highest gear at time t13-t14), […] upshifting the transmission to increase vehicle speed and drive vehicle speed toward the desired vehicle speed ([0072]: “in response to a sudden decrease in vehicle speed at t14, …the transmission gear is maintained or upshifted” (emphasis added); Examiner acknowledges that Fig. 5 depicts the upshift from gear_1 to gear_2 before t14. However, the text disclosure clearly indicates that the upshift occurs “in response to a sudden decrease in vehicle speed at t14”).
Martin does not explicitly disclose “maintaining3Serial No. 16/545,111Atty. Dkt. No. 84180188Reply to Office Action of September 3, 2021 the increased regenerative braking torque” when upshifting the transmission. However, the text of Martin’s disclosure reads “in response to a sudden decrease in vehicle speed at t14, an amount of regenerative braking torque…may be temporarily decreased while the transmission gear is maintained or upshifted” ([0072], emphasis added). This phrasing indicates that, at least in this example, the decrease in regenerative braking torque is optional. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin to maintain the increased regenerative braking (instead of temporarily decreasing it) in order to continue leveraging the increased regeneration for charging the battery (Martin [0073]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493 A1) in view of Yamamoto et al. (US 2003/0186778 A1) and Tao et al. (US 2020/0031340 A1).
Regarding claim 10, modified Martin teaches the vehicle of claim 5, but Martin, as modified, does not teach that the desired vehicle speed is “based on a weighted average between the first vehicle speed and a roadway speed limit”. However, Tao teaches that the average of a vehicle’s current speed and a roadway speed limit may be used as a threshold to determine if the vehicle should change speeds ([0066], Fig. 8 steps 820-835) and that the new speed may be “based on the current speed of the [vehicle], [and] the speed limit” ([0113]). Examiner submits that “an average” reads on “a weighted average” where the weights are equal. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by changing a desired vehicle speed based on a threshold that is the average of a vehicle’s speed and the speed limit as taught by Tao ([0066], Fig. 8). Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by setting the desired vehicle speed based on an average of the vehicle’s speed and speed limit as suggested by Tao ([0113)). Such modifications would be a simple matter of design choice, since Applicant has not disclosed that the desired vehicle speed is based on a weighted average between the first vehicle speed and a roadway speed limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well if the desired speed were based on some other value.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493 A1) in view of Yamamoto et al. (US 2003/0186778 A1) and Ito et al. (US 2019/0241174 A1).
Regarding claim 11, modified Martin teaches the vehicle of claim 5, and Martin also discloses that the controller is configured to drive vehicle speed toward the desired vehicle speed after the subsequent increase in vehicle speed (see rejection of claim 5), but Martin does not disclose “in response to vehicle acceleration exceeding a threshold”. However, Ito teaches this limitation (Fig. 15 and [0120]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control speed in response to excessive acceleration as taught by Ito in order to reduce passenger discomfort (Ito [0120)).
Regarding claim 18, modified Martin teaches the method of claim 14, and Martin also discloses detecting the subsequent increase in vehicle speed (Fig. 5: speed increase immediately after time t11) but Martin does not disclose that the increase in vehicle speed “corresponds with vehicle acceleration exceeding a threshold”. However, Ito teaches this limitation (Fig. 15 and [0120]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control speed in response to excessive acceleration as taught by Ito in order to reduce passenger discomfort (Ito [0120)).

Conclusion
Any new grounds of rejection presented in this Office action was necessitated by Applicant's amendment. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662